Citation Nr: 0842155	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-29 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
interstitial pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

T. Duvall, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1956 
to September 1960.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Roanoke, Virginia Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's duty 
to assist includes providing a new medical examination when a 
veteran asserts or provides evidence that a service-connected 
disability is worse than when originally rated and the 
available evidence is too old for an adequate evaluation of 
his current condition.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see also 38 C.F.R. § 3.327(a) (2008) (noting 
that reexaminations are required if evidence indicates there 
has been a material change in a disability).  At the July 
2008 Board hearing, the veteran asserted that his 
interstitial pulmonary fibrosis symptoms had worsened since 
the most recent July 2006 VA examination.  Accordingly, 
remand is required because the most recent VA examination no 
longer provides a clear picture of the current severity of 
the veteran's service-connected interstitial pulmonary 
fibrosis.  

Accordingly, the case is remanded for the following action:

1.	The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any recent medical treatment.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  Additionally, the RO must 
obtain and associate with the claims 
file all VA medical treatment records 
not of record.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.	The veteran must be afforded a VA 
examination to determine the current 
severity of his interstitial pulmonary 
fibrosis.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  All necessary testing 
must be done, to include a pulmonary 
function test and any other appropriate 
testing.  The examiner must review the 
results of any testing prior to 
completion of the examination report.  
The results of the pulmonary function 
test must be recorded in the 
appropriate manner for rating purposes, 
to include: the percentage of predicted 
of forced vital capacity (FVC); forced 
expiratory volume in 1 second (FEV-1); 
the ratio of FEV-1 to FVC; the 
diffusion capacity of carbon monoxide 
by the single breath method (DLCO)(SB).  
The examiner must determine whether the 
veteran has any of the following 
symptoms: cor pulmonale (right heart 
failure); pulmonary hypertension (shown 
by Echo or cardiac catheterization); a 
requirement of outpatient oxygen 
therapy; and the maximum exercise 
capacity as measured by oxygen 
consumption with cardiac or respiratory 
limitation.  If the veteran is unable 
to perform any part of this test, the 
examiner must document this fact and 
the reasons why.  A complete rationale 
for all opinions must be provided.  Any 
report prepared must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

